DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 and 24-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for uniformly dispersed nanocomposites within bulk metal matrixes of the metals recited in dependent claim 2 and with Hamaker constants as recited in the specification  as critical  for uniform dispersion, formed by the process recited as self dispersion in the specification, does not reasonably provide enablement for the use of any bulk metal matrix and nanostructure formed in any manner except ultrasonic processing as broadly allowed by the instant claims.  The specification make or use the invention commensurate in scope with these claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 and 24-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,513,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of the ‘759 patent fall within the scope of the instant claims and would produce materials within the scope of the instant product claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 and 29-33  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “Achieving uniform distribution and dispersion of a high percentage of nanoparticles in metal matrix nanocomposites by solidification processing” by Lian-Yi Chen et al (Chen et al). Chen et al teaches a metal matrix nanocomposite (MMNC) comprising  a matrix including both Mg and Zn and SiC  (a ceramic) nanostructures with a radius of between 10 and 100nm (see figure 3 for example) uniformly dispersed in the Mg-Zn matrix , where any amount of the cooled matrix could be considered a “bulk” amount, at a volume fraction of 6% volume percent for the nanocomposite (the abstract, and page 637 for example), thereby showing all aspects of the above claims.
With respect to claim 29, Chen et al teaches a manufacturing method meeting the instant claim limitations on page 635 for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al as applied above, in view of US 2010/0038595 A1 to Imholt et al (Imholt et al). As applied above, Chen et al shows all aspects of the above claims except to specifically teach the recited matrix materials. Imholt et al teaches that in a MMNC structure it was known at the time the invention was filed to employ any desired type of metal as the matrix material (see paragraph [0019] for example)  when producing a MMNC structure with evenly dispersed nanostructures. Motivation to employ any desired matrix material, including those instantly recited, as described as allowable by Imholt et al as useful when producing a MMNC material with evenly dispersed nanostructures, as the matrix material in the MMNC described by Chen et al, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Amendment
The Declaration under 37 CFR 1.132 filed on 12/29/2020 is sufficient to overcome the rejection of claims 1-16, and 34-36 based upon Chen et al.
Response to Arguments
Applicant's arguments filed on 12/29/2020 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s amendments, arguments and declaration under 37 C.F.R. 1.132 have overcome the previously advanced rejections of claims 1-16 and 34-36 based upon Chen et al, these rejections have been withdrawn. However, Applicant’s argument that Chen et al does not uniformly or stably disperse nanostructures throughout the bulk of the metal matrix, supported by the provided declaration, is not persuasive with respect to claims 17-22 and 24-33 since a) as stated above, any amount of the cooled metal matrix material could be considered a “bulk” portion, and b) claims 17-22 and 24-33 do not restrict the use of ultrasonic processing or recite any particular method of producing the claimed structure.
	With respect to the Applicant’s argument that Chen et al does not teach the claimed materials employed, as stated above, Imholt teaches that the use of the recited materials were known in  the art and is cited to teach this feature. With respect to applicant’s argument that Imholt teaches only polymer base matrix materials, this is also not persuasive since Imholt allows for the use of metal matrix materials, as recited at paragraph [0019] of Imholt et al for example, with nanostructures distributed therein.
	Applicant’s request to hold the current double patenting rejections in abeyance until such time as allowable subject matter is indicated is noted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk